Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 8, 2019

                                    No. 04-18-00441-CV

                          PROTOTYPE MACHINE COMPANY,
                                    Appellant

                                              v.

Toledo P. BOULWARE, Individually And As Trustee; Shaver Banderaranch, Llc As Successor-
In-Interest To Dos Angeles, L.P.; Zach & Kayla Davis; D.M.C. Partners, Ltd.; Willie Jo Dooley,
 L.P.; Hayden G. Haby & Doris Y. Haby; Hayden Haby, Jr. & Denette Haby Coates; Melanie &
 John Jones In Their Capacity As Joint Representatives Of The Ben Jones Sr. Est Ate; Mcdaniel
Farms, Inc.; Jewel F. Robinson & 4-S Ranch; Justin Burk D/B/A Burk Farms; Robert E. Condry;
                                        John Boerschig,
                                           Appellees

                 From the 63rd Judicial District Court, Kinney County, Texas
                                  Trial Court No. 3469-A
                       Honorable Enrique Fernandez, Judge Presiding

                                       ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court